Citation Nr: 0302824	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-15 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from November 1961 
to September 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for a back disability.  In 
February 1999, the appellant testified before a Decision 
Review Officer at the RO.  In a November 1999 decision, the 
Board reopened the appellant's claim and remanded the issue 
for additional development.  The development requested has 
been completed, and the appellant's claim is again in 
appellate status.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  A back disorder was not present in service.  

3.  A back disorder was diagnosed following the appellant's 
active military service and is not associated with a disease 
or injury in service.  


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the statement of the case and in a March 2002 supplemental 
statement of the case (SSOC), the veteran was provided the 
pertinent regulations with respect to his claim, and was 
thereby advised of the evidence needed to substantiate his 
claim.  

The Board's November 1999 remand informed him that he was 
responsible for obtaining a nexus opinion and that such an 
opinion could be obtained from the physician who performed 
surgery on his back.  In a letter dated in November 2002, the 
Board informed the veteran that it was taking responsibility 
for scheduling an examination and that he was responsible for 
reporting for the examination.  In January 2003, he was 
advised that he could submit additional evidence.

These steps have served to advise the veteran of the evidence 
needed to substantiate his claim and of what evidence he was 
responsible for obtaining.

The veteran has not identified, nor is the Board aware of, 
additional medical records which need to be obtained.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate the claim and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In its development memorandum the 
Board sought to obtain a neurologic and orthopedic 
examination.  That examination was conducted in December 
2002.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the appellant in substantiating his 
claim.  Therefore, the Board will address the merits of the 
appellant's claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  


Analysis

The appellant contends that his current back disability is 
related to a back injury during service.  In particular, the 
appellant has testified that his back was injured as the 
result of an inservice motor vehicle accident in January 
1964.  He reports that his first attempt to receive treatment 
at a military hospital was unsuccessful because the physician 
thought that he was malingering.  A second attempt for 
treatment some two to three weeks later was also unsuccessful 
as he was told there was nothing wrong with his back.  

The appellant has reported that his initial treatment for his 
back disability following service was in 1966.  He testified 
that he received treatment from George Shelton, M.D., who was 
now deceased, and that treatment records associated with that 
treatment were no longer available.  Furthermore, the 
appellant has testified that following his period of active 
service he never re-injured his back.

Service medical records show that the appellant was seen with 
complaints of back pain without radiation in January 1964.  
Recommended treatment was back exercises.  The appellant was 
seen again with complaints of back pain in March 1964.  X- 
rays were negative.  The appellant's August 1965 separation 
medical examination showed a normal spine and musculoskeletal 
system.

Of record are copies of private medical records associated 
with the appellant's treatment for a back disability post 
service.  A statement from Dr. Shelton, dated in May 1977, 
reported that the veteran had been seen intermittently for 
back pain since 1970.  He reported that since 1970, the 
veteran had been seen from two to three times per year with 
complaints of back pain.

In April 1997, the appellant underwent magnetic resonance 
imaging (MRI) of the lumbar spine.  Degenerative disc changes 
and disc herniations were identified.  Also in April 1997, 
the veteran underwent a microdiscectomy, L4-5, left.  Medical 
records dated in May and July 1997 from Dallas Neurosurgical 
Associates, P.A. show that the veteran was seen for post-
operative follow-up visits. The impression was satisfactory 
course postoperative diskectomy L4-5.  Furthermore, an 
October 1997 treatment record identified that the veteran was 
seen with complaints of back pain.  The impression was no 
sign of recurrent lumbar radiculopathy or disc herniation.

The veteran has testified that he was told by his surgeon 
Richard Jackson, M.D., that the deterioration found during 
surgery in 1997, was consistent with the back injury during 
service in 1964.  

In a statement obtained by the veteran from Dr. Jackson, 
M.D., in February 2000; Dr. Jackson reported that he could 
not within reasonable medical probability relate the 
causation of the disc herniation in 1997 to the appellant's 
injury in 1964.  He commented that there was "just too much 
time interval in-between with too little neurological 
symptoms or problems to make a connection."

In November 2000, the appellant was examined for VA purposes.  
The examiner noted that he had reviewed the appellant's 
claims file.  He reported the appellant's pertinent medical 
history and conducted a physical examination.  The examiner 
opined that based on the long time interval from service to 
eventual surgery for back problems, as well as the February 
2000 statement from Dr. Jackson, the diagnosis was spinal 
disc disease unrelated to treated musculoskeletal back pain 
in service.  

The evidence in favor of the claim includes the findings of a 
current back disability, and the appellant's report of an 
inservice back injury, as well as the service medical records 
confirming treatment for back complaints.  The evidence 
against the claim includes two medical opinions, concluding 
that the current back disability could not be related to 
service.  Furthermore, there is no other medical evidence 
linking a current back disability to service.  

Since all of the competent medical evidence is against a link 
between the current back disability and service, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  


ORDER

Entitlement to service connection for a back disability is 
denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

